DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed September 3, 2021 (hereinafter “09/03/21 Amendment") has been entered, and fully considered.  In the 09/03/21 Amendment, claims 26-29 and 36-48 were amended.  No claims were cancelled (claims 1-25 were previously cancelled) or newly added.  Accordingly, claims 26-48 remain pending in the application.        
3.	The 09/03/21 Amendment has overcome the rejections under §§ 112(b) & 103 previously set forth in the Non-Final Office Action mailed 06/08/21 (“06/08/21 Action”).    
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Objections
5.	Claim 26 is objected to because of the following informalities:  
	In claim 26, lines 9-10, the recitation of “conductors electrically coupled to one or more of the electrodes” should instead recite --conductors electrically coupled to one or more of the plurality of electrodes-- to be consistent with the recitation of “plurality of electrodes” in line 8, as well as in lines 11-12.   
 	Appropriate correction is required.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

INDEPENDENT CLAIM 26 & DEPENDENT CLAIMS 27-35
8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0358143 to Novichenok et al. (“Novichenok”) in view of U.S. Patent Application Publication No. 2015/0105645 to Subramaniam et al. (“Subramaniam”) (having an earliest effective filing date of October 14, 2013).
9.	Regarding claim 26, Novichenok teaches a catheter comprising: 
a shaft [shaft (36) - ¶[0029]; FIGS. 1C-1D]; and 

two or more arms [first electrode arm (30) and second electrode arm (32) - ¶[0027]; FIGS. 1B, 1C] extending parallel with a longitudinal axis of the shaft [clearly shown in FIGS. 1B-1C; see also ¶[0010] (“the first arm and second arm lying along an axis that is parallel to the medical device longitudinal axis when the medical device is in the linear configuration”) and ¶[0032] (“Extending the shaft 36 from the distal portion 20 of the elongate body 18 will likewise extend the arms 30, 32, causing them to lie flat against the shaft 36 (not shown), or will at least cause the electrodes 24 to lie along an axis that is substantially parallel to the device longitudinal axis 26 (as shown in FIG. 1B)”], the two or more arms [(30), (32)] configured and arranged to form a planar shape that is substantially parallel with the longitudinal axis of the shaft [clearly shown in FIG. 1B; see also ¶[0032]]; 
a plurality of electrodes [electrodes (24) - ¶[0027]; FIGS. 1B, 1C] distributed along a length of the two or more arms [(30), (32)] [see ¶[0027] (“The electrode array 28 may include a first electrode arm 30 (also referred to as "arm 30") and a second electrode arm 32 (also referred to as "arm 32"), each of which bearing a plurality of electrodes 24. For example, four electrodes 24 may be coupled to each arm 30, 32. The configuration shown in FIG. 1C is a linear configuration shown with the arms 30, 32 slightly spaced apart so as to better illustrate individual components of the device”)]; and 
… a voltage source [energy generator (62) - see  ¶[0031] (“…include one or more… energy generators 62 (for example, an RF or electroporation energy generator)…)”; FIG. 1A]… and [wherein the electrodes are configured to] thereby ablate organic tissue proximate the plurality of electrodes [see ¶[0026] (“The system 10 may be adapted for use with a variety of energy modalities, including but not limited to, cryoablation, radiofrequency (RF) ablation, ultrasound ablation, microwave ablation, and laser ablation. For example, the system 10 shown in FIG. 1A may be suitable for use during RF ablation procedures”); and ¶’s [0030], [0034]].
	PLURALITY OF CONDUCTORS 
	Novichenok teaches that the elongate body (18) of the device may include a lumen for providing electrical communication between the electrodes (24) and the energy generator (62) [see ¶[0030] (“If the ablation catheter includes… electrodes capable of transmitting radiofrequency (RF) (as shown in FIGS. 1A-5B), ultrasound, microwave, electroporation energy, or the like, the elongate body 18 may include a lumen in electrical communication with an energy generator 62”)].   
	Novichenok does not, however, explicitly teach a plurality of conductors electrically coupled to one or more of the electrodes (24) for providing energy from the energy generator (62) to the electrodes (24).
	As such, Novichenok does not explicitly teach the following emphasized claim limitations:
a plurality of conductors, each of the plurality of conductors electrically coupled to one or more of the electrodes, the conductors configured and arranged to transmit energy from a voltage source to the respective ones of the plurality of electrodes…
	However, it was well known in the art, before the effective filing date of the claimed invention, to connect a voltage source (energy generator) to a plurality of electrodes positioned at the working end of a device using a respective plurality of conductors. 
	As one example, Subramaniam, in a similar field of endeavor, teaches a catheter comprising a shaft [elongate shaft (14) - ¶[0023]; FIGS. 1-3], a flexible shaft extension [central mid spline (50) - ¶[0029]; FIGS. 2-3] coupled to a distal end of the shaft [FIGS. 2-3], the flexible shaft extension [(50)] comprises: two or more arms [the first inner pair (48) of splines are connected to central mid spline (50) - ¶[0029]; FIGS. 2-3], the two or more arms [first inner pair a plurality of conductors, each of the plurality of conductors electrically coupled to one or more of the electrodes and a voltage source [see ¶[0032] (“Conductive leads (not explicitly shown) may electrically couple the electrodes 28 to the imaging and control system 32”) and ¶[0026] (“The imaging and control system 32 may provide radio-frequency (RF) energy to the electrodes 28…  The imaging and control system 32 may comprise an RF generator”)], the conductors configured and arranged to transmit energy from the voltage source [(32)] to the respective ones of the plurality of electrodes [(28)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novichenok to include a plurality of conductors, each of the plurality of conductors electrically coupled to one or more of the electrodes (24), the conductors configured and arranged to transmit energy from the voltage source [generator (62)] to the respective ones of the plurality of electrodes (24), since this particular known energy supply technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Subramaniam), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Novichenok and the results (providing energy to a plurality of electrodes positioned at the working end of a device) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2014/0052118 to Laske et al. ("Laske").
11.	Regarding claim 29, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
	While Novichenok teaches electroporation (as noted above), the combination of Novichenok and Subramaniam does not teach:
wherein one or more of the plurality of electrodes are configured and arranged to deliver to the organic tissue one or more electrical pulses with a pulse duration and wave form that exceeds a voltage threshold, for a plurality a cell membranes of the organic tissue, that irreversibly damages cell walls of the plurality of cell membranes.
Laske, in a similar field of endeavor, teaches a system and method for cardiac mapping and ablation [¶[0003]], comprising a device (12) which may be a catheter with mapping and treatment functionality [e.g., ¶’s [0027]-[0028]]. Laske additionally teaches that the plurality of mapping electrodes may selectively transmit energy capable of ablation and/or electroporation of the cells [see ¶[0008] (“the plurality of mapping elements may selectively transmit energy capable of ablation and/or electroporation of the cells”); see also ¶[0036] (“Each electrode may serve a mapping and/or ablation function”); ¶[0039]; FIG. 12]. 
Laske further teaches wherein one or more of the plurality of electrodes are configured and arranged to deliver to the organic tissue one or more electrical pulses with a pulse duration and wave form that exceeds a voltage threshold, for a plurality a cell membranes of the organic tissue, that irreversibly damages cell walls of the plurality of cell membranes [see ¶[0042] (“It will be understood that any of the above devices may be used to apply electroporation energy to the cells of the area of target tissue. Electroporation utilizes high electric field amplitude electrical pulses to effectuate a physiological modification (i.e. permeabilization) of the cells to which the energy is applied. Such pulses may preferably be short (for example, having a nanosecond, microsecond, or millisecond pulse width) in order to allow application of high voltage without a large flow of electrical current that would result in significant tissue heating. In particular, the pulsed energy induces the formation of microscopic pores or openings in the cell membrane. Depending on the characteristics of the electroporation pulses, an electroporated cell can survive electroporation (referred to as "reversible electroporation") or be killed by electroporation (referred to as "irreversible electroporation" or "IEP")”].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam to include the capability to provide both reversible and irreversible electroporation depending on the characteristics of the electroporation pulses, and more particularly wherein one or more of the plurality of electrodes are configured and arranged to deliver to the organic tissue one or more electrical pulses with a pulse duration and wave form that exceeds a voltage threshold, for a plurality a cell membranes of the organic tissue, that irreversibly damages cell walls of the plurality of cell membranes, since the techniques of reversible and irreversible electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Laske), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok/Subramaniam (e.g., depending on a desired clinical outcome), and the results (irreversible electroporation) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

12.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2012/0053581 to Wittkampf et al. (“Wittkampf”).
claim 30, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok and Subramaniam, however, does not teach:
wherein the plurality of electrodes are configured and arranged to deliver direct current electrical pulses with a pulse duration of approximately 5 milliseconds and total energy deliver between 200 and 500 Joules.
Wittkampf, in a similar field of endeavor, teaches an ablation catheter (for cardiac tissue) comprising an elongate member with proximal and distal ends, wherein the distal end is arranged to apply a high energy electrical shock from a plurality of locations along the length of said distal end [Abstract].  Wittkampf further teaches application of high energy DC electrical shocks (or pulses) [see ¶’s [0007], [0009], [0073], [0076]], and explicitly teaches that “[t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam to use any art-recognized pulse (or shock) configurations for treating cardiac tissue surfaces based on desired clinical objectives/outcomes, including wherein the plurality of electrodes are configured and arranged to deliver direct current electrical pulses with a pulse duration of approximately 5 milliseconds and total energy deliver between 200 and 500 Joules, as taught by Wittkampf, since such pulse durations and energy delivery values were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Wittkampf), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok/Subramaniam, and the results would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

14.	Claims 27, 28, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2010/0023004 to Francischelli et al. ("Francischelli").
15.	Regarding claims 27 & 28, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
While Novichenok teaches electroporation (as noted above), the combination of Novichenok and Subramaniam does not teach:
wherein the plurality of electrodes are configured to receive direct current energy pulses and irreversibly electroporate cells in the organic tissue by transmitting the direct current energy pulses to the tissue (claim 27); and
wherein the plurality of electrodes are configured to receive alternating current energy pulses and irreversibly electroporate cells in the organic tissue by transmitting the alternating current energy pulses to the tissue (claim 28).  
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use AC pulses and DC pulses, among others, to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam such that the plurality of electrodes are configured to receive direct current energy pulses and irreversibly electroporate cells in the organic tissue by transmitting the direct current energy pulses to the tissue, and wherein the plurality of electrodes are configured to receive alternating current energy pulses and irreversibly electroporate cells in the organic tissue by transmitting the alternating current energy pulses to the tissue, depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the techniques of using AC or DC pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok/Subramaniam, and the results (electroporation) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
16.	Regarding claims 32-34, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
While Novichenok teaches electroporation (as noted above), the combination of Novichenok and Subramaniam does not teach the use of AC, DC, monophasic, or biphasic pulses.
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a 
	Francischelli additionally teaches that it was known to use AC pulses and DC pulses, among others, to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
Francischelli further teaches that it was known to use either biphasic or monophasic electrical pulses to achieve electroporation ablation of cardiac tissue [see ¶[0030] (“in some embodiments, the system 20 is configured such that the pulse generator 22 delivers biphasic electrical pulses to the electroporation electrodes 26. As a point of reference, while monophasic electrical pulses may alternatively be employed, the application of biphasic electrical pulses has surprisingly been found to produce unexpectedly beneficial results in the context of cardiac tissue ablation”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam to utilize AC, DC, monophasic, and/or biphasic pulses, depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the techniques of using AC, DC, monophasic, and/or biphasic pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Finally, the combination of Novichenok, Subramaniam, and Francischelli does not teach the explicit combinations of DC & monophasic, DC & biphasic, and AC & monophasic, as recited in claims 32-34 as follows:
wherein the plurality of electrodes are configured and arranged to receive and deliver one or more direct current, monophasic electrical pulses (claim 32);
wherein the plurality of electrodes are configured and arranged to receive and deliver one or more direct current, biphasic electrical pulses (claim 33); and
wherein the plurality of electrodes are configured and arranged to receive and deliver one or more alternating current, monophasic electrical pulses (claim 34).
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok, Subramaniam, and Francischelli to utilize any desired pulse combinations/configurations to provide the predictable result of electroporating tissue, including  wherein the plurality of electrodes are configured and arranged to receive and deliver one or more direct current, monophasic electrical pulses, wherein the plurality of electrodes are configured and arranged to receive and deliver one or more direct current, biphasic electrical pulses, and wherein the plurality of electrodes are configured and arranged to receive and deliver one or more alternating current, monophasic electrical pulses, since Applicant has not disclosed that these specific pulse combinations/configurations solve any stated problems, are for any particular purpose, or provide any unexpected results. 
17.	Regarding claim 35, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
alternating current, biphasic electrical pulses.
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
Francischelli additionally teaches that it was known to use electrodes configured and arranged to receive and deliver one or more alternating current, biphasic electrical pulses [see, e.g., claim 2 (“wherein delivering pulsed, biphasic energy includes supplying an alternating current energy to the electrode”); and ¶[0030]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam such that the plurality of electrodes are configured and arranged to receive and deliver one or more alternating current, biphasic electrical pulses, as taught by Francischelli, since biphasic electrical pulses (alternating current) have been surprisingly found to overcome the high impedance characteristics of fatty cells often times associated with cardiac ablation procedures [Francischelli, ¶[0030]].  

18.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Subramaniam, as applied to claim 26 above, and further in view of Francischelli and Wittkampf.
19.	Regarding claim 31, the combination of Novichenok and Subramaniam teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  

wherein the plurality of electrodes are configured and arranged to receive and deliver alternating current electrical pulses.
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use AC pulses, among others, to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam such that the plurality of electrodes are configured and arranged to receive and deliver alternating current electrical pulses, depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the technique of using AC pulses during electroporation was recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying this known technique to the device of Novichenok/Subramaniam, and the results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	While Francischelli further teaches that “[t]he parameters of pulsed energy generated by the pulse generator 22 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses per second (frequency), total number of pulses, combination of waveforms, etc.” [see ¶[0028]], the combination of Novichenok, Subramaniam, and Francischelli (as set forth above), however, does not teach:
a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules.
Wittkampf, in a similar field of endeavor, teaches an ablation catheter (for cardiac tissue) comprising an elongate member with proximal and distal ends, wherein the distal end is arranged to apply a high energy electrical shock from a plurality of locations along the length of said distal end [Abstract].  Wittkampf further teaches application of high energy electrical shocks (or pulses) [see ¶[0009]], and explicitly teaches that “[t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok, Subramaniam, and Francischelli to use any art-recognized pulse (or shock) configurations for treating cardiac tissue surfaces based on desired clinical objectives/outcomes, including pulses having a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules, as taught by Wittkampf, since such pulse durations and energy delivery values were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

INDEPENDENT CLAIM 36 & DEPENDENT CLAIMS 37-43
20.	Claims 36 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Novichenok in view of Laske.
21.	Regarding claim 36, Novichenok teaches a method comprising: 
positioning a planar array ablation catheter [device (12) which may comprise a catheter (see ¶’s [0030], [0038]) including electrode array (28) (¶[0027]; FIG. 1C) at a distal end thereof, the electrode array (28) being positionable in a linear (and planar) configuration (clearly shown in FIG. 1B; see also ¶[0032])] on target tissue within a cardiovascular system of a patient [see ¶[0010] (“The method may further include activating the electrodes and creating an ablation lesion at any of a variety of locations within a patient's heart. For example, the method may include at least one of creating a linear ablation lesion on cardiac wall tissue”); see also ¶[0034]], the planar array ablation catheter including a plurality of electrodes [electrodes (24) - ¶[0027]; FIGS. 1B, 1C] extending along two or more arms [first electrode arm (30) and second electrode arm (32) - ¶[0027]; FIGS. 1B, 1C] extending parallel with a longitudinal axis [clearly shown in FIGS. 1B-1C; see also ¶[0010] (“the first arm and second arm lying along an axis that is parallel to the medical device longitudinal axis when the medical device is in the linear configuration”) and ¶[0032] (“Extending the shaft 36 from the distal portion 20 of the elongate body 18 will likewise extend the arms 30, 32, causing them to lie flat against the shaft 36 (not shown), or will at least cause the electrodes 24 to lie along an axis that is substantially parallel to the device longitudinal axis 26 (as shown in FIG. 1B)”]; and
energizing one or more of the plurality of electrodes to… electroporate cells of the target tissue in proximity to the plurality of electrodes [see ¶[0030] (“If the ablation catheter includes… electrodes capable of transmitting radiofrequency (RF) (as shown in FIGS. 1A-5B), ultrasound, microwave, electroporation energy, or the like, the elongate body 18 may include a lumen in electrical communication with an energy generator 62”); see also ¶[0034]]. 
	IRREVERSIBLE ELECTROPORATION
	While Novichenok teaches electroporation (as noted above), Novichenok does not explicitly teach irreversible electroporation.  As such, Novichenok does not explicitly teach the following emphasized claim limitation:
energizing one or more of the plurality of electrodes to irreversibly electroporate cells of the target tissue in proximity to the plurality of electrodes.
However, it was well known in the art, before the effective filing date of the claimed invention, to provide a device capable of both reversible and irreversible electroporation
	As one example, Laske, in a similar field of endeavor, teaches a system and method for cardiac mapping and ablation [¶[0003]], comprising a device (12) which may be a catheter with mapping and treatment functionality [e.g., ¶’s [0027]-[0028]]. Laske additionally teaches that the plurality of mapping electrodes may selectively transmit energy capable of ablation and/or electroporation of the cells [see ¶[0008] (“the plurality of mapping elements may selectively transmit energy capable of ablation and/or electroporation of the cells”); see also ¶[0036] (“Each electrode may serve a mapping and/or ablation function”); ¶[0039]; FIG. 12]. 
	Laske additionally teaches both reversible and irreversible electroporation depending on the characteristics of the electroporation pulses [see ¶[0042] (“It will be understood that any of the above devices may be used to apply electroporation energy to the cells of the area of target tissue. Electroporation utilizes high electric field amplitude electrical pulses to effectuate a physiological modification (i.e. permeabilization) of the cells to which the energy is applied… Depending on the characteristics of the electroporation pulses, an electroporated cell can survive electroporation (referred to as "reversible electroporation") or be killed by electroporation (referred to as "irreversible electroporation" or "IEP"))].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novichenok to include the capability to provide both reversible and irreversible electroporation depending on the characteristics of the electroporation pulses, and more particularly including the capability for energizing one or more of the plurality of electrodes to irreversibly electroporate cells of the target tissue in proximity to the plurality of electrodes, since the techniques of reversible and irreversible electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Laske), and one of ordinary skill in the art would have been capable of applying these known techniques to the method of Novichenok (e.g., depending on a desired clinical outcome), and the results (irreversible electroporation) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
22.	Regarding claim 39, the combination of Novichenok and Laske teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
Laske further teaches wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes using one or more electrical pulses with a pulse duration and wave form that exceeds a voltage threshold for a plurality of cell membranes of organic tissue proximate the plurality of electrodes, in response to the one or more electrical pulses cell walls of the plurality of cell membranes are irreversibly damaged [see ¶[0042] (“It will be understood that any of the above devices may be used to apply electroporation energy to the cells of the area of target tissue. Electroporation utilizes high electric field amplitude electrical pulses to effectuate a physiological modification (i.e. permeabilization) of the cells to which the energy is applied. Such pulses may preferably be short (for example, having a nanosecond, microsecond, or millisecond pulse width) in order to allow application of high voltage without a large flow of electrical current that would result in significant tissue heating. In particular, the pulsed energy induces the formation of microscopic pores or openings in the cell membrane. Depending on the characteristics of the electroporation pulses, an electroporated cell can survive electroporation (referred to as "reversible electroporation") or be killed by electroporation (referred to as "irreversible electroporation" or "IEP")”].
23.	Claims 37, 38, 42, & 43 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Francischelli.
24.	Regarding claims 37-38, the combination of Novichenok and Laske teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok and Laske, however, does not teach:
wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with one or more direct current pulses (claim 37); nor
wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with one or more alternating current pulses (claim 38).  
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Subramaniam and Laske such that the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with one or more direct current pulses, and wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with one or more alternating current pulses, depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the techniques of using AC or DC pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the method of Novichenok and Laske, and the results (electroporation) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
25.	Regarding claims 42-43, the combination of Novichenok and Laske teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok and Laske, however, does not teach:
wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with monophasic electrical pulses (claim 42); nor
biphasic electrical pulses (claim 43);
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use either biphasic or monophasic electrical pulses to achieve electroporation ablation of cardiac tissue [see ¶[0030] (“in some embodiments, the system 20 is configured such that the pulse generator 22 delivers biphasic electrical pulses to the electroporation electrodes 26. As a point of reference, while monophasic electrical pulses may alternatively be employed, the application of biphasic electrical pulses has surprisingly been found to produce unexpectedly beneficial results in the context of cardiac tissue ablation”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Laske such that the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with monophasic electrical pulses, and wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with biphasic electrical pulses, since the techniques of using biphasic or monophasic pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the method of Novichenok/Laske, and the results (electroporation) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

26.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Wittkampf.
27.	Regarding claim 40, the combination of Novichenok and Laske teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok and Laske does not, however, teach:
wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with direct current electrical pulses having a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 joules.
Wittkampf, in a similar field of endeavor, teaches an ablation catheter (for cardiac tissue) comprising an elongate member with proximal and distal ends, wherein the distal end is arranged to apply a high energy electrical shock from a plurality of locations along the length of said distal end [Abstract].  Wittkampf further teaches application of high energy DC electrical shocks (or pulses) [see ¶’s [0007], [0009], [0073], [0076]], and explicitly teaches that “[t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Laske to use any art-recognized pulse (or shock) configurations for treating cardiac tissue surfaces based on desired clinical objectives/outcomes, including wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with direct current electrical pulses having a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 joules, as taught by Wittkampf, since such pulse durations and energy delivery values were recognized as part of the ordinary capabilities of one skilled in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

28.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok and Laske, as applied to claim 36 above, and further in view of Francischelli and Wittkampf.
29.	Regarding claim 41, the combination of Novichenok and Laske teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok and Laske does not, however, teach:
wherein the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with alternating current electrical pulses.
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use AC pulses, among others, to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Laske such that the step of energizing one or more of the plurality of electrodes includes energizing the electrodes with alternating current electrical pulses depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the technique of using AC pulses during electroporation was recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying this known technique to the method of Novichenok and Laske, and the results (electroporation) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	While Francischelli further teaches that “[t]he parameters of pulsed energy generated by the pulse generator 22 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses per second (frequency), total number of pulses, combination of waveforms, etc.” [see ¶[0028]], the combination of Novichenok, Laske, and Francischelli (as set forth above), however, does not teach:
a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 joules.
Wittkampf, in a similar field of endeavor, teaches an ablation catheter (for cardiac tissue) comprising an elongate member with proximal and distal ends, wherein the distal end is arranged to apply a high energy electrical shock from a plurality of locations along the length of said distal end [Abstract].  Wittkampf further teaches application of high energy electrical shocks (or pulses) [see ¶[0009]], and explicitly teaches that “[t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok, Laske, and Francischelli to use any art-recognized pulse (or shock) configurations for treating cardiac tissue surfaces based on desired clinical objectives/outcomes, including pulses having a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules, as taught by Wittkampf, since such pulse durations and energy delivery values were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Wittkampf), and one of ordinary skill in the art would have been capable of applying these known techniques to the method of Novichenok/Laske/Francischelli, and the results would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

INDEPENDENT CLAIM 44 & DEPENDENT CLAIMS 45-48
30.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Novichenok in view of Subramaniam, and further in view of Laske.
31.	Regarding claim 44, Novichenok teaches a system comprising: 
an electroporation catheter [device (12) which may comprise a catheter (see ¶’s [0030], [0038]) including electrode array (28) (¶[0027]; FIG. 1C) at a distal end thereof, the electrode array (28) capable of transmitting electroporation energy (¶’s [0030], [0034])] comprising:
a shaft [shaft (36) - ¶[0029]; FIGS. 1C-1D]; and 
a distal planar array [electrode array (28) - ¶[0027]; FIG. 1C] having a plurality of electrodes [electrodes (24) - ¶[0027]; FIGS. 1B, 1C] extending across two or more arms the first arm and second arm lying along an axis that is parallel to the medical device longitudinal axis when the medical device is in the linear configuration”) and ¶[0032] (“Extending the shaft 36 from the distal portion 20 of the elongate body 18 will likewise extend the arms 30, 32, causing them to lie flat against the shaft 36 (not shown), or will at least cause the electrodes 24 to lie along an axis that is substantially parallel to the device longitudinal axis 26 (as shown in FIG. 1B)”]; 
a voltage source [energy generator (62) - see  ¶[0031] (“…include one or more… energy generators 62 (for example, an RF or electroporation energy generator)…)”; FIG. 1A]; [and]
wherein the voltage source [(62)] is configured and arranged to deliver one or more pulses of energy to… electroporate target tissue cells via one or more of the plurality of electrodes [see ¶[0030] (“If the ablation catheter includes… electrodes capable of transmitting radiofrequency (RF) (as shown in FIGS. 1A-5B), ultrasound, microwave, electroporation energy, or the like, the elongate body 18 may include a lumen in electrical communication with an energy generator 62”); see also ¶[0034]].
A.	CABLE 
Novichenok teaches that the elongate body (18) of the device may include a lumen for providing electrical communication between the electrodes (24) and the energy generator (62) [see ¶[0030] (“If the ablation catheter includes… electrodes capable of transmitting radiofrequency (RF) (as shown in FIGS. 1A-5B), ultrasound, microwave, electroporation energy, or the like, the elongate body 18 may include a lumen in electrical communication with an energy generator 62”)].   
	Novichenok does not, however, explicitly teach: 
at least one cable electrically coupled between the voltage source (62) and the plurality of electrodes (24) on the planar array. 
However, it was well known in the art, before the effective filing date of the claimed invention, to connect a voltage source (energy generator) to a plurality of electrodes positioned at the working end of a device using one or more conductors (e.g., wires, cables, leads, etc.). 
	As one example, Subramaniam, in a similar field of endeavor, teaches a catheter comprising a shaft [elongate shaft (14) - ¶[0023]; FIGS. 1-3], a flexible shaft extension [central mid spline (50) - ¶[0029]; FIGS. 2-3] coupled to a distal end of the shaft [FIGS. 2-3], the flexible shaft extension [(50)] comprises: two or more arms [the first inner pair (48) of splines are connected to central mid spline (50) - ¶[0029]; FIGS. 2-3], the two or more arms [first inner pair (48) of splines] configured and arranged to form a planar shape that is substantially parallel with the longitudinal axis of the shaft [the first inner pair (48) of splines and central mid spline (50) are part of electrode planar assembly (24) which is generally parallel with a longitudinal axis of shaft (14) – see ¶[0027]], a plurality of electrodes [electrodes (28) - ¶[0031]; FIGS. 2-3] distributed along a length of the arms [¶[0031]; FIGS. 2-3]; and a plurality of conductors, each of the plurality of conductors electrically coupled to one or more of the electrodes and a voltage source [see ¶[0032] (“Conductive leads (not explicitly shown) may electrically couple the electrodes 28 to the imaging and control system 32”) and ¶[0026] (“The imaging and control system 32 may provide radio-frequency (RF) energy to the electrodes 28…  The imaging and control system 32 may comprise an RF generator”)], the conductors configured and arranged to transmit energy from the voltage source [(32)] to the respective ones of the plurality of electrodes [(28)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novichenok to include at least one cable electrically coupled between the voltage source (62) and the plurality of electrodes (24) on the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	IRREVERSIBLE ELECTROPORATION
	Finally, While Novichenok teaches electroporation (as noted above), Novichenok does not explicitly teach irreversible electroporation.  As such, the combination of Novichenok and Subramaniam (as set forth above) does not explicitly teach the following emphasized claim limitation:
wherein the voltage source is configured and arranged to deliver one or more pulses of energy to irreversible electroporate target tissue cells via one or more of the plurality of electrodes.
However, it was well known in the art, before the effective filing date of the claimed invention, to provide a device capable of both reversible and irreversible electroporation
	As one example, Laske, in a similar field of endeavor, teaches a system and method for cardiac mapping and ablation [¶[0003]], comprising a device (12) which may be a catheter with mapping and treatment functionality [e.g., ¶’s [0027]-[0028]]. Laske additionally teaches that the plurality of mapping electrodes may selectively transmit energy capable of ablation and/or electroporation of the cells [see ¶[0008] (“the plurality of mapping elements may selectively transmit energy capable of ablation and/or electroporation of the cells”); see also ¶[0036] (“Each electrode may serve a mapping and/or ablation function”); ¶[0039]; FIG. 12]. 
	Laske additionally teaches both reversible and irreversible electroporation depending on the characteristics of the electroporation pulses [see ¶[0042] (“It will be understood that any of the above devices may be used to apply electroporation energy to the cells of the area of target tissue. Electroporation utilizes high electric field amplitude electrical pulses to effectuate a physiological modification (i.e. permeabilization) of the cells to which the energy is applied… Depending on the characteristics of the electroporation pulses, an electroporated cell can survive electroporation (referred to as "reversible electroporation") or be killed by electroporation (referred to as "irreversible electroporation" or "IEP"))].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok and Subramaniam to include the capability to provide both reversible and irreversible electroporation depending on the characteristics of the electroporation pulses, and more particularly wherein the voltage source is configured and arranged to deliver one or more pulses of energy to irreversible electroporate target tissue cells via one or more of the plurality of electrodes, since the techniques of reversible and irreversible electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Laske), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok/Subramaniam (e.g., depending on a desired clinical outcome), and the results (irreversible electroporation) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

32.	Claims 45, 47, & 48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok, Subramaniam, and Laske, as applied to claim 44 above, and further in view of Francischelli.
33.	Regarding claim 45, the combination of Novichenok, Subramaniam, and Laske teaches all of the limitations of claim 44 for the reasons set forth in detail (above) in the Office Action.  
explicitly teach:
wherein the voltage source is a direct current (DC) or alternating current (AC) voltage source. 
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use AC pulses and DC pulses, among others, to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok, Subramaniam, and Laske such that the voltage source is a direct current (DC) or alternating current (AC) voltage source, depending on, e.g., the effect desired, as explicitly taught by Francischelli [¶[0028]].  Further, the techniques of using AC or DC pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok, Subramaniam, and Laske, and the results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
34.	Regarding claims 47 & 48, the combination of Novichenok, Subramaniam, and Laske teaches all of the limitations of claim 44 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok, Subramaniam, and Laske, however, does not explicitly teach:
wherein the one or more pulses of energy are monophasic electrical pulses (claim 47); nor
wherein the one or more pulses of energy are biphasic electrical pulses (claim 48). 
Francischelli, in a similar field of endeavor, teaches cardiac electroporation ablation systems and methods [e.g., Abstract] for both reversible and irreversible electroporation [¶[0026]], and more particularly a cardiac tissue electroporation ablation system (20) including a pulse generator (22), a delivery instrument (24), and one or more electroporation electrodes (26) [¶[0027]; FIG. 1]. 
	Francischelli additionally teaches that it was known to use either biphasic or monophasic electrical pulses to achieve electroporation ablation of cardiac tissue [see ¶[0030] (“in some embodiments, the system 20 is configured such that the pulse generator 22 delivers biphasic electrical pulses to the electroporation electrodes 26. As a point of reference, while monophasic electrical pulses may alternatively be employed, the application of biphasic electrical pulses has surprisingly been found to produce unexpectedly beneficial results in the context of cardiac tissue ablation”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Novichenok, Subramaniam, and Laske such that the one or more pulses of energy are monophasic electrical biphasic electrical pulses, as taught by Francischelli, since the techniques of biphasic or monophasic pulses during electroporation were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Francischelli), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok, Subramaniam, and Laske, and the results (electroporation) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

35.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Novichenok, Subramaniam, and Laske, as applied to claim 44 above, and further in view of Wittkampf.
36.	Regarding claim 46, the combination of Novichenok, Subramaniam, and Laske teaches all of the limitations of claim 44 for the reasons set forth in detail (above) in the Office Action.  
The combination of Novichenok, Subramaniam, and Laske, however, does not teach:
wherein the one or more pulses of energy have a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules.
Wittkampf, in a similar field of endeavor, teaches an ablation catheter (for cardiac tissue) comprising an elongate member with proximal and distal ends, wherein the distal end is arranged to apply a high energy electrical shock from a plurality of locations along the length of said distal end [Abstract].  Wittkampf further teaches application of high energy DC electrical shocks (or pulses) [see ¶’s [0007], [0009], [0073], [0076]], and explicitly teaches that “[t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]]. 
a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 500 Joules, as taught by Wittkampf, since such pulse durations and energy delivery values were recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Wittkampf), and one of ordinary skill in the art would have been capable of applying these known techniques to the device of Novichenok/Subramaniam/Laske, and the results would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
37.	Applicant’s arguments concerning the prior rejections of independent claims 26, 36, & 44 under § 103 have been fully considered and are persuasive (in view of the current Amendments to independent claims 26, 36, & 44). Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.
38.	Applicant’s additional arguments concerning dependent claims 29, 31, 39, & 41 are addressed below.
39.	Dependent Claims 29 & 39 (Laske)
40. 	Applicant’s arguments [09/03/21 Amendment, pgs. 7-8] concerning dependent claims 29 & 39 and Laske have been fully considered, but are not persuasive.  
41.	Applicant argues as follows:
while Laske generally discusses irreversible electroporation it is not at all enabled with respect to the type of pulse, duration, or energy necessary to implement such irreversible electroporation. For example, while para. 0042 of Laske discusses the use of “high electric field amplitude electrical pulses” this is with respect to both reversible and irreversible electroporation and further discussion as to how irreversible electroporation may be achieved (as opposed to reversible) is never discussed. Accordingly, irreversible electroporation is not enabled by Laske in a manner sufficient to allege proper correspondence to claims 29 and 39.  M.P.E.P. § 2121 I notes that “[w]here a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence.  In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).”

09/03/21 Amendment, pgs. 7-8, emphasis added.

	This argument is without merit.  The case law is clear that when a reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
	¶[0042] of Laske references “characteristics of the electroporation pulses” when discussing reversible and irreversible electroporation, while also referencing pulse duration and voltage level (as examples of pulse characteristics).  
Further, both reversible and irreversible electroporation were well known in the art, before the effective filing date of the claimed invention.  It has been held that "‘a specification need not disclose what is well known in the art.’" Trs. of Bos. Univ. v. Everlight Elecs. Co., LTD., 896 F.3d 1357, 1364 (Fed. Cir. 2018) (quoting Genentech, Inc.v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)).  
how to irreversibly electroporate cells is unfounded, and unsupported.  Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  In the instant case, a general, conclusory allegation that Laske is somehow not enabling on its face, absent evidence, is not convincing, particularly given that irreversible electroporation was well established in the art, before the effective filing date of the claimed invention.
42.	Dependent Claims 31 & 41 (Wittkampf)
43.	Applicant’s arguments [09/03/21 Amendment, pgs. 8-9] concerning dependent claims 31 & 41 and Wittkampf have been fully considered, but are not persuasive.  
44.	Applicant argues as follows:
Applicant traverses the rejections of claims 31 and 41 as Wittkampf (as combined) fails to teach “energizing the electrodes with alternating current electrical pulses having a pulse duration of approximately 5 milliseconds and total energy delivery between 200 and 300 Foules.” The Examiner alleges on p. 22 of the Office action that para. 0009 of Wittkampf teaches such aspects of the invention; however, Wittkampf (as admitted by the Examiner on p. 19) teaches “application of high energy DC electrical shocks” not AC as claimed. Applicant further reviewed the entire specification of Wittkampf and did not discover any teaching/disclosure with respect to AC ablation, just AV or DC electrical pulse ablation. Accordingly, it would not be clear to a skilled artisan that the disclosed DC pulse duration/energy could be readily applied to an AC pulse with the desired effect — tissue ablation.

Moreover, it would further appear that Wittkampf teaches away from AC ablation (and therefore a skilled artisan would not have been motivated to alter the embodiment of Wittkampf from DC to AC ablation). M.P.E.P. § 2143.01 explains the long-standing principle that a § 103 rejection cannot be maintained when the asserted modification undermines either the operation or the purpose of the main reference - the rationale being that the prior art teaches away from such a modification. See KSR Intl Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (“[W]hen the prior art teaches away from combining certain known elements, discovery of a successful e.g., arcing). Accordingly, a skilled artisan would not be motivated to utilize the specific DC ablation pulse characteristics for AC ablation where problems specific to DC ablation are not inherently present in AC ablation techniques.

09/03/21 Amendment, pgs. 8-9.

	This argument is likewise not persuasive.  Wittkampf is not the primary reference, nor is it being modified in the formulated rejection.  
Rather, as the rejections of dependent claims 31 & 41 make clear, Francischelli establishes that it was known to use AC pulses, among others (including DC pulses), to achieve electroporation ablation of cardiac tissue [see ¶[0028] (“the pulse generator 22 is capable of delivering a number of different various waveforms or shapes of pulses to achieve electroporation ablation of cardiac tissue, including sinusoidal AC pulses, DC pulses, square wave pulses, exponentially decaying waveforms, or other pulse shapes such as combined AC/DC pulses, or DC shifted signals such as those described by Chang in Cell Poration and Cell Fusion Using an Oscillating Electric Field, Biophysical Journal, October 1989, Volume 56, pp. 641-652, depending upon the pulse generator 22 used and/or the effect desired”)].
	While Francischelli does not explicitly teach the claimed pulse duration or energy delivery value, Francischelli does clearly establish that varying such characteristics was well known in the art, i.e., that “[t]he parameters of pulsed energy generated by the pulse generator 22 can vary in one or more of the following manners: waveform shape, pulse polarity, amplitude, pulse duration, interval between pulses, number of pulses per second (frequency), total number of pulses, combination of waveforms, etc.” [see ¶[0028]].
Wittkampf, which is also directed to pulse ablation, and which teaches application of high energy electrical shocks (or pulses) [see ¶[0009]], is relied on only for the exemplary [t]he term high energy electrical shock as used herein should be interpreted as a shock applied during approximately 5 ms of between 200 and 500 Joule, preferably between 250 and 400 Joule and more preferably of approximately 350 Joule” [see ¶[0009]].  Further, while the pulse durations and energy delivery values described in Wittkampf may provide benefits during DC ablation, the term “high energy electrical shock” as defined in the first sentence of ¶[0009] is not so limited.  As such, the Examiner maintains that Wittkampf would have commended itself to one having ordinary skill in the art that was concerned with various art-recognized pulse durations and energy delivery values used in pulse ablation.

Conclusion
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794